Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT

                                    No. 04-12-00669-CR

                                    Donald W. COX, Sr.,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                From the 216th Judicial District Court, Bandera County, Texas
                                 Trial Court No. CR-12-036
                       Honorable N. Keith Williams, Judge Presiding

       BEFORE JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED May 21, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice